                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                    5:19-cv-00013-KDB
                               (5:17-cr-00041-KDB-DCK-1)

SHEA DAVID BYRD,                          )
                                          )
                  Petitioner,             )
                                          )
vs.                                       )                               ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Respondent.             )
__________________________________________)

        THIS MATTER is before the Court on Petitioner’s Amended Motion to Vacate, Set Aside

or Correct Sentence under 28 U.S.C. § 2255 [CV Doc. 3] 1 and Petitioner’s “Leave to File a

Supplement to §2255” [CV Doc. 3-1].

I.      BACKGROUND

        In early March 2017, investigators in Caldwell County, North Carolina, seized 126 grams

of methamphetamine from a cooperating defendant (“CD”).               [CR Doc. 23 at ¶ 6: Presentence

Investigation Report (PSR)].        The CD told investigators that Petitioner Shea David Byrd

(“Petitioner”) was the source of supply for the methamphetamine and that the CD had just come

from Petitioner’s house. [Id.]. Law enforcement officers then went to Petitioner’s house, where

Petitioner agreed to cooperate and allowed the officers to search his house. [Id. at ¶ 7]. Officers

found a firearm and 22 grams of methamphetamine. [Id.]. On March 17, 2017, officers stopped


1 Citations to the record herein contain the relevant document number referenced preceded by either the
letters “CV,” denoting that the document is listed on the docket in the civil case file number 5:19-CV-
00013-KDB, or the letters “CR,” denoting that the document is listed on the docket in the criminal case file
number 5:17-cr-00041-KDB-DCK-1.




      Case 5:17-cr-00041-KDB-DCK Document 43 Filed 09/03/20 Page 1 of 12
Petitioner while he was driving and found 1,450 grams of methamphetamine and a firearm in his

pickup truck. [Id. at ¶ 8].

       On April 27, 2017, as a result of these activities, Petitioner was charged in a Criminal

Complaint with one count of conspiracy to possess with intent to distribute cocaine and at least

500 grams of methamphetamine, all in violation of 21 U.S.C. §§ 846, 841(a), 841(b)(1)(A); one

count of distribution and possession with intent to distribute cocaine and at least 500 grams of

methamphetamine, all in violation of 21 U.S.C. §§ 841(a) and 841(b)(1)(A); and one count of

possession of a firearm in furtherance of drug trafficking in violation of 18 U.S.C. § 924(c). [CR

Doc. 1 at 1: Criminal Complaint]. Officers arrested Petitioner on May 5, 2017. [CR Doc. 23 at ¶

9]. Petitioner had $1,600.00 cash in his pocket, methamphetamine in his truck, and two ounces of

methamphetamine and dozens of firearms in his house. [Id. at ¶ 8]. On May 9, 2017, Petitioner

waived his right to a preliminary hearing. [CR Doc. 7: Waiver of Preliminary Hearing].

       On August 1, 2017, Petitioner was charged in a Bill of Information with one count of

methamphetamine trafficking conspiracy involving 500 grams or more of a mixture or substance

containing a detectable amount of methamphetamine, all in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A), and 846 (Count One); and one count of possession of a firearm in furtherance of

drug trafficking in violation of 18 U.S.C. § 924(c) (Count Two). [CR Doc. 13: Bill of Information].

On August 1, 2017, Petitioner and the Government reached a plea agreement pursuant to which

Petitioner agreed to plead guilty to Counts One and Two in the Bill of Information in exchange for

“charging concessions made by the government.” [CR Doc. 15 at 1]. The plea agreement also

provided, in part, that the parties would jointly recommend, pursuant to Rule 11(c)(1)(B) of the

Federal Rules of Criminal Procedure, that the Court make the following findings and conclusions

as to the sentencing guidelines:



                                                2

      Case 5:17-cr-00041-KDB-DCK Document 43 Filed 09/03/20 Page 2 of 12
                       a.    The amount of methamphetamine that was
               known to or reasonably foreseeable by the Defendant was at
               least one thousand five hundred (1,500) grams but less than five
               thousand (5,000) grams, resulting in a base offense level of 32.
                                       …

                      d.     The parties agree that either party may argue
               their respective positions regarding other specific offense
               characteristics,  cross-references,    special    instructions,
               reductions, enhancements, and adjustments, as well as
               departures from the “applicable guidelines range.” (U.S.S.G. §
               5C1.1).

                      e.     The United States will not oppose a sentence at the
               bottom end of the applicable guidelines range as determined by
               the District Court.

[CR Doc. 15 at 2-3 (emphasis in original)]. A Factual Basis in support of Petitioner’s guilty plea

was also filed the same day. [CR Doc. 14].

       On August 10, 2017, Petitioner’s Rule 11 hearing was held after he waived indictment.

[CR Doc. 17: Waiver of Indictment; see CR Doc. 18: Acceptance and Entry of Guilty Plea]. At

the plea hearing, Petitioner testified that he understood the charges, including the minimum and

maximum penalties for those charges, and the plea agreement, that he was in fact guilty of the

charges, and that no one had threatened, intimidated, or forced him to plead guilty. [CR Doc. 18

at ¶¶ 8, 9, 24-26, 32]. Petitioner also testified that he had read, understood, and agreed with the

Factual Basis that was filed with his plea agreement. [Id. at 30-31]. Petitioner attested that he had

had ample time to discuss any possible defenses with his attorney and that he was satisfied with

his attorney’s services. [Id. at ¶¶ 34-35]. Further, Petitioner declined the opportunity to say

anything more regarding his attorney’s services. [Id. at ¶ 36]. The Magistrate Judge accepted

Petitioner’s guilty plea, finding that it was knowingly and voluntarily made. [Id. at 4].

       Petitioner was sentenced on February 7, 2019. Before his sentencing hearing, a probation

officer prepared a PSR. [CR Doc. 23: PSR]. The probation officer recommended a base offense

                                                 3

      Case 5:17-cr-00041-KDB-DCK Document 43 Filed 09/03/20 Page 3 of 12
level of 32 for Count One based on a drug amount of at least 1,500 grams but less than 5,000 grams

of methamphetamine, U.S.S.G. § 2D1.1(a)(5), and a three-level decrease for acceptance of

responsibility, resulting in a Total Offense Level (TOL) of 29. [Id. at ¶¶ 17, 23-24]. The probation

officer also noted that Petitioner possessed a dangerous weapon, which would normally increase

the offense level by two levels, but that this enhancement did not apply because Petitioner pleaded

guilty to the § 924(c) offense. [Id. at ¶ 18]. The probation officer found a Criminal History

Category of IV, which together with the TOL of 29, yielded a guidelines range of imprisonment

of 121 to 151 months on Count One, followed by a mandatory minimum consecutive sentence of

60 months on Count Two. [Id. at ¶¶ 90-92]. The Court sentenced Petitioner to a term of

imprisonment of 120 months on Count One and a term of imprisonment of 60 months on Count

Two, to be served consecutively, for a total term of imprisonment of 180 months. [CR Doc. 37 at

2: Judgment]. The Court varied below the recommended guidelines range based on certain

sentencing factors under 18 U.S.C. § 3553(a). [CR Doc. 38 at 3: Statement of Reasons]. Judgment

on Petitioner’s conviction was entered on February 12, 2018. [CR Doc. 37]. Petitioner did not

appeal his conviction or sentence.

        On February 4, 2019, Petitioner timely filed a motion to vacate under § 2255. [CV Doc.

1]. On initial review, the Court ordered Petitioner to resubmit his motion because he failed to file

his original motion under penalty of perjury. [CV Doc. 2]. Petitioner timely resubmitted his

motion signed under penalty of perjury. 2 [CV Doc. 3]. In his amended motion, Petitioner argues

that his counsel was ineffective during the plea-bargaining process “because he allowed [an]


2Petitioner filed a document he called “Leave to File a Supplement to §2255” with his Amended Motion,
which was docketed as an attachment thereto. [See Doc. 3-1]. The supplement includes copies of emails
exchanged between Petitioner’s counsel and the Government and a letter from Petitioner’s counsel to
Petitioner written the day after Petitioner filed his original motion to vacate, as well as additional argument
by Petitioner relative to those correspondence. [Id.]. The Court will grant this motion to supplement the §
2255 motion to vacate and considers this supplement in determining Petitioner’s motion.

                                                      4

      Case 5:17-cr-00041-KDB-DCK Document 43 Filed 09/03/20 Page 4 of 12
earlier, more favorable offer with out [sic] a 924c charge [to] lapse before getting a commitment.”

[Doc. 3 at 4]. The Court then ordered the Government to respond to Petitioner’s amended motion.

[CV Doc. 4]. The Government timely responded, and Petitioner replied. [CV Docs. 5, 6].

        This matter is now ripe for adjudication.

II.     STANDARD OF REVIEW

        Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings . . .” in order to determine whether the petitioner is entitled to any relief on the claims

set forth therein. After examining the record in this matter, the Court finds that the arguments

presented by Petitioner can be resolved without an evidentiary hearing based on the record and

governing case law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.    DISCUSSION

        The Sixth Amendment to the U.S. Constitution guarantees that in all criminal prosecutions,

the accused has the right to the assistance of counsel for his defense. See U.S. CONST. amend.

VI.    To show ineffective assistance of counsel, Petitioner must first establish a deficient

performance by counsel and, second, that the deficient performance prejudiced him.                 See

Strickland v. Washington, 466 U.S. 668, 687-88 (1984). In making this determination, there is “a

strong presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. at 689; see also United States v. Luck, 611 F.3d 183, 186 (4th Cir. 2010). “A fair

assessment of attorney performance requires that every effort be made to eliminate the distorting

effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to

evaluate the conduct from counsel’s perspective at the time.” Strickland, 466 U.S. at 689.

“Judicial scrutiny of counsel’s performance must be highly deferential,” as it “is all too tempting



                                                    5

       Case 5:17-cr-00041-KDB-DCK Document 43 Filed 09/03/20 Page 5 of 12
for a defendant to second-guess counsel’s assistance after conviction or adverse sentence, and it is

all too easy for a court, examining counsel’s defense after it has proved unsuccessful, to conclude

that a particular act or omission of counsel was unreasonable.” Id. Further, counsel has “wide

latitude … in making tactical decisions.” Id.

       A petitioner must also establish prejudice in the form of “a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694. In considering the prejudice prong of the analysis, the Court “can

only grant relief under . . . Strickland if the ‘result of the proceeding was fundamentally unfair or

unreliable.’” Sexton v. French, 163 F.3d 874, 882 (4th Cir. 1998) (quoting Lockhart v. Fretwell,

506 U.S. 364, 369 (1993)). Under these circumstances, the petitioner “bears the burden of

affirmatively proving prejudice.” Bowie v. Branker, 512 F.3d 112, 120 (4th Cir. 2008). If the

petitioner fails to meet this burden, a “reviewing court need not even consider the performance

prong.” United States v. Rhynes, 196 F.3d 207, 232 (4th Cir. 1999), opinion vacated on other

grounds, 218 F.3d 310 (4th Cir. 2000).

       “’When a defendant pleads guilty, he waives all nonjurisdictional defects in the

proceedings conducted prior to entry of the plea.’” United States v. Moussaoui, 591 F.3d 263, 279

(4th Cir. 2010) (quoting United States v. Bundy, 392 F.3d 641, 644 (4th Cir. 2004)). Thus, a

knowing and voluntary guilty plea “forecloses federal collateral review” of prior constitutional

deprivations, including allegations of ineffective assistance of counsel that do not affect the

voluntariness of the plea. See Fields v. Att’y Gen. of Md., 956 F.2d 1290, 1294-96 (4th Cir. 1992);

accord United States v. Torres, 129 F.3d 710, 715 (2d Cir. 1997); Wilson v. United States, 962

F.2d 996, 997 (11th Cir. 1992); Smith v. Estelle, 711 F.2d 677, 682 (5th Cir. 1983). A guilty plea

is valid when it “represents a voluntary and intelligent choice among the alternative courses of



                                                 6

      Case 5:17-cr-00041-KDB-DCK Document 43 Filed 09/03/20 Page 6 of 12
action open to the defendant.” Burket v. Angelone, 208 F.3d 172, 190 (4th Cir. 2000) (citing North

Carolina v. Alford, 400 U.S. 25, 31 (1970)).

       Defendants are entitled to effective assistance of competent counsel during plea

negotiations. McMann v. Richardson, 397 U.S. 759, 771, 90 S. Ct. 1441 (1970). Effective

assistance of counsel at the plea-bargaining stage requires that defense counsel “communicate

formal offers from the prosecution to accept a plea on terms and conditions that may be favorable

to the accused.” Missouri v. Frye, 566 U.S. 134, 145, 132 S. Ct. 1399, 1408 (2012). This duty

certainly applies where a plea offer is formal and with a fixed expiration date. Id. “To show

prejudice from ineffective assistance of counsel where a plea offer has lapsed or been rejected

because of counsel’s deficient performance,” a petitioner must “show a reasonable probability that

the end result of the criminal process would have been more favorable by reason of a plea to a

lesser charge or a sentence of less prison time.” Id. at 147, 132 S. Ct. at 1409.

       In evaluating claims under § 2255, statements made by a defendant under oath at the plea

hearing carry a “strong presumption of verity” and present a “formidable barrier” to subsequent

collateral attacks. Blackledge v. Allison, 431 U.S. 63, 73-74 (1977). “[C]ourts must be able to

rely on the defendant’s statements made under oath during a properly conducted Rule 11 plea

colloquy.” United States v. Lemaster, 403 F.3d 216, 216, 221-22 (4th Cir. 2005). Indeed, “in the

absence of extraordinary circumstances, the truth of sworn statements made during a Rule 11

colloquy is conclusively established, and a district court should dismiss … any § 2255 motion that

necessarily relies on allegations that contradict the sworn statements.” Id. at 221-22.

       Here, Petitioner claims that the emails between his attorney and the Government evidence

the lapsed plea offer. Petitioner argues as follows on this point:

               The email chain begins on May 8, 2017, and ending [sic] on July 20,
               2017 between Peter Adolf, Esq., and AUSA Steve Kaufman identify

                                                 7

      Case 5:17-cr-00041-KDB-DCK Document 43 Filed 09/03/20 Page 7 of 12
                a plea offer for a total offense level of 29, and a guidelines range of
                (140-175) months, without mention of a 924 c charge. In fact, the
                prosecutor advises [Petitioner’s] Counsel they would not be
                bringing three strong 924 c charges that would otherwise tack on 55
                years above the drug sentence. Only later after a delay in
                [Petitioner] signing the plea agreement was the Prosecutor not
                willing to leave the sentencing factors open, unless he is going to
                plea to one of the 924 c charges, all supporting [Petitioner’s]
                claims[.]

[Doc. 3-1 at 2]. Petitioner’s interpretation of these emails, and presumably his memory of the

events, are grossly inaccurate.3

        In response to Petitioner’s motion, the Government submitted copies of two plea

agreements that were extended to Petitioner, neither of which are reflective of the “more favorable”

agreement Petitioner contends his counsel allowed to lapse. [See Docs. 5-1, 5-2]. Namely, on

June 13, 2017, the Government extended a plea offer that would have allowed Petitioner to plead

guilty to the conspiracy charge, an amount of actual methamphetamine that was between 500

grams and 5,000 grams, with the parties reserving their right to advocate whether the base offense

level should be 34 or 36; a two-level weapon enhancement; and a two-level enhancement for

making threats. [See CV Doc. 5-1]. Apparently, after obtaining lab results, the Government

revised the plea offer two days later to set the base offense level at 36, based on the amount of

actual methamphetamine being more than 1,500 grams, but less than 5,000 grams. [See CV Doc.

5-2]. With a TOL of 37, which includes the two enhancements and a three-level reduction for




3 The Court also notes that Petitioner’s factual allegations regarding the alleged lapsed plea offer are
incongruous. On one hand, he alleged that his attorney allowed the plea deal to lapse “before getting a
commitment” from Petitioner. [CV Doc. 1 at 3]. Petitioner, however, also claims that he told his attorney
that he would sign the plea agreement. [CV Doc. 1-1 at 1].


                                                   8

      Case 5:17-cr-00041-KDB-DCK Document 43 Filed 09/03/20 Page 8 of 12
acceptance of responsibility, and a Criminal History Category of IV, the guidelines range would

have been 292 to 365 months of imprisonment had Petitioner accepted the deal. 4

       On July 20, 2017, Petitioner emailed the prosecutor, proposing a guilty plea to 1.45

kilograms of a mixture of methamphetamine, for a base offense level of 30, a two-level increase

for possessing firearms, and a three-level reduction for acceptance of responsibility, for a

guidelines range of 140 to 175 months of imprisonment. [CV Doc. 3-2 at 8]. The prosecutor

rejected the proposal because the drug amount was too low, it did not include the two-level

enhancement for making threats, and the prosecutor was not bringing the § 924(c) counts that

would have added a 55-year consecutive sentence. [Id. at 7].

       On July 31, 2017, Petitioner’s counsel proposed another plea agreement that would have

included an agreement to 1,450 grams of a mixture containing methamphetamine, with the parties

reserving their right to argue whether Petitioner was responsible for an additional 571.3 grams of

actual methamphetamine, as well as their right to argue whether there was a credible threat. [Id.

at 6]. The prosecutor rejected this proposal, stating that he was not willing to leave those

sentencing factors open unless Petitioner would also plead guilty to one of the § 924(c) counts.

[Id.]. Petitioner’s counsel then proposed agreeing to a § 924(c) count, along with a drug conviction

under § 841(b)(1)(A), with an aggregate mandatory minimum sentence of 15 years, if the

Government would drop the credible threat enhancement and agree to only 1,450 grams of

methamphetamine, as well as recommend a sentence at the low end of the guidelines range. [Id.].

The prosecutor agreed to remove the recommendation of a threat enhancement but stated that

Petitioner’s relevant conduct would have to be more than 1,500 grams of methamphetamine for a

base offense level of 32. [Id. at 5].


4A TOL of 34 with a Criminal History Category of IV would have yielded a guidelines range of 210-262
months’ imprisonment.

                                                 9

      Case 5:17-cr-00041-KDB-DCK Document 43 Filed 09/03/20 Page 9 of 12
       Ultimately, the parties reached the plea agreement described above in which Petitioner

pleaded guilty to both counts charged in the Information and a joint drug amount recommendation

of more than 1,500 grams but less than 5,000 grams of methamphetamine (for a base offense level

of 32), but leaving open “other specific offense characteristics, cross-references, special

instructions, reductions, enhancements, and adjustments, as well as departures or variances from

the ‘applicable guideline range.’” [CR Doc. 15 at 1-2]. Also, the Government agreed that

Petitioner’s plea was timely for purposes of acceptance of responsibility and that it would not

oppose a sentence at the bottom of the applicable guidelines range. [Id. at 2].

       Petitioner claims that his attorney failed to accept a more favorable plea offer before it

lapsed. Petitioner, however, has disproven his own claim. Other than Petitioner’s bare allegation

that he was offered a plea agreement that would have yielded a TOL of 30 to Count One and a

dismissal of Count Two [CV Doc. 4-5], the record, including the emails submitted by Plaintiff,

demonstrate there was no such deal ever on the table. In fact, the emails unequivocally show that

the Government was not agreeable to such a deal. The July 20 email from Petitioner’s counsel

was merely a proposal that was rejected by the Government. As such, Petitioner cannot show

deficient performance or prejudice from the failure to accept a non-existent plea deal.

       Furthermore, at Petitioner’s plea hearing, after this deal had supposedly lapsed, he testified

that he was satisfied with the services of his attorney and declined the chance to speak more about

those services. Petitioner also agreed that there was a factual basis for his plea; that he had read,

understood, and agreed with the Factual Basis; that he was not being “threatened, intimidated or

forced” to plead guilty; and that he was, in fact, guilty of the offenses to which he was pleading

guilty. Petitioner also testified that he had discussed with his attorney how the sentencing

guidelines might apply to his case. Thereafter, the Court found that Petitioner’s guilty plea was



                                                 10

     Case 5:17-cr-00041-KDB-DCK Document 43 Filed 09/03/20 Page 10 of 12
made knowingly and voluntarily and that he understood the charges, potential penalties, and

consequences of his plea. Ultimately, Petitioner’s testimony regarding his satisfaction with his

attorney’s services “carr[ies] a strong presumption of verity.” Lemaster, 403 F.3d at 221. And, in

keeping with that testimony, there appeared no reason at the time of sentencing for Petitioner to

be dissatisfied with those services. Petitioner’s counsel was able to negotiate down from the June

15 plea offer, which would have carried a guidelines range of 292 to 365 months of imprisonment,

to a plea deal that carried a sentence of 181 to 211 months of imprisonment. Then, the Court

varied downward to a 180-month sentence based on § 3553(a) factors presented at sentencing.

Petitioner’s counsel’s performance was not constitutionally deficient.

        In sum, this claim should be denied for Petitioner’s failure to show that his counsel’s

performance was deficient or that he was prejudiced by his counsel’s performance.5                         See

Strickland, 466 U.S. at 687-88.

IV.     CONCLUSION

        For the foregoing reasons, the Court denies and dismisses Petitioner’s Section 2255 petition

and denies Petitioner’s request for an evidentiary hearing.

        IT IS, THEREFORE, ORDERED that:

        1.       Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

                 2255 [Doc. 1] is DENIED and DISMISSED.

        2.       Petitioner’s motion for leave to supplement his Motion to Vacate, Set Aside or

                 Correct Sentence under 28 U.S.C. § 2255 [Doc. 3-1] is GRANTED.




5Petitioner’s claim that he did not receive the benefit of the First Step Act because of his § 924(c) conviction
due to his attorney’s ineffective assistance is also without merit. The Act did not become law until
December 21, 2018, months after Petitioner pleaded guilty and was sentenced. As such, the Act could not
have informed his attorney’s advice or Petitioner’s decision to plead guilty.

                                                      11

      Case 5:17-cr-00041-KDB-DCK Document 43 Filed 09/03/20 Page 11 of 12
      3.      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

              Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

              appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

              (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

              jurists would find the district court’s assessment of the constitutional claims

              debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

              denied on procedural grounds, a petitioner must establish both that the dispositive

              procedural ruling is debatable and that the petition states a debatable claim of the

              denial of a constitutional right).

Signed: September 3, 2020




                                                   12

    Case 5:17-cr-00041-KDB-DCK Document 43 Filed 09/03/20 Page 12 of 12
